Campbell, J.
Complainant filed his bill to foreclose a second mortgage made by defendant Patterson to James S. Eastman and another, and ultimately assigned to him. A previous mortgage made to one Jennings was foreclosed by advertisement.
Before this foreclosure became absolute Patterson conveyed the premises, and the remainder of the tract of which they formed a part, to Alexander Pindlater, by deed made expressly subject to both of the mortgages. Before the time of redemption ran out, Findlater informed Jennings of his desire to pay the mortgage and told him he wanted Jennings to quit-claim to his wife, which Jennings did, about four months before the redemption expired. Mrs. Pindlater now claims that she holds in her own right under that forclosure as unredeemed, and that the second mortgage was cut off.
We agree with the court below that her name was only used as a cover for a transaction in which her husband was the real party in interest. The transaction was understood by Jennings as substantially a redemption, and had he not so understood it he would not probably have made the conveyance in the form he adopted. We do not think any equity is made out for Mrs. Findlater, and we do not think the place was bought with her money.
The decree must be affirmed with costs.
The other Justices concurred.